                                                      Case 2:21-cv-00384-RFB-VCF Document 6 Filed 03/19/21 Page 1 of 2



                                    1           DIANA G. DICKINSON, ESQ., Bar No. 13477
                                                LITTLER MENDELSON, P.C.
                                    2           3960 Howard Hughes Parkway
                                                Suite 300
                                    3           Las Vegas, NV 89169-5937
                                                Telephone:   702.862.8800
                                    4           Fax No.:     702.862.8811
                                                Email:       ddickinson@littler.com
                                    5
                                                Attorney for Defendant
                                    6           BACKGROUNDCHECKS.COM LLC

                                    7

                                    8                                           UNITED STATES DISTRICT COURT
                                    9                                                DISTRICT OF NEVADA
                                10

                                11              Kimberly Jones,                                  Case No. 2:21-cv-00384-RFB-VCF

                                12                                 Plaintiff,

                                13              vs.                                               STIPULATION AND ORDER FOR
                                                                                                  DEFENDANT TO FILE RESPONSIVE
                                14              Backgroundchecks.com LLC,                         PLEADING

                                15                                 Defendant.                     [FIRST REQUEST]

                                16

                                17
                                                        Plaintiff KIMBERLY JONES (“Plaintiff”) and Defendant BACKGROUNDCHECKS.COM
                                18
                                                LLC (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate to extend
                                19
                                                the time for Defendant to file a responsive pleading from the current deadline of April 1, 2021, up to
                                20
                                                and including May 3, 2021.
                                21
                                                        The requested extension is necessary in light of the fact that Defendant’s counsel was recently
                                22
                                                retained. The additional time will allow defense counsel to conduct a complete investigation into the
                                23
                                                allegations and to prepare a response to the Complaint.
                                24
                                                ///
                                25

                                26
                                                ///
                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                    Case 2:21-cv-00384-RFB-VCF Document 6 Filed 03/19/21 Page 2 of 2



                                    1                    This is the first request for an extension of time to respond to the Complaint. This request is

                                    2           made in good faith and not for the purpose of delay.

                                    3           Dated: March 19, 2021                           Dated: March 19, 2021
                                    4           Respectfully submitted,                         Respectfully submitted,
                                    5

                                    6           /s/ Michael Kind                                /s/ Diana G. Dickinson
                                                MICHAEL KIND, ESQ.                              DIANA G. DICKINSON, ESQ.
                                    7           KIND LAW                                        LITTLER MENDELSON, P.C.
                                    8           GEORGE HAINES, ESQ.                             Attorney for Defendant
                                                FREEDOM LAW FIRM                                BACKGROUNDCHECKS.COM LLC
                                    9
                                                Attorneys for Plaintiff
                                10              KIMBERLY JONES
                                11
                                                                                                       IT IS SO ORDERED.
                                12
                                                                                                               3-19-2021
                                13                                                                     Dated: _____________________

                                14

                                15
                                                                                                       _______________________________________
                                16                                                                     UNITED STATES MAGISTRATE JUDGE
                                17

                                18              4810-9570-6849.1 107811.1007


                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                  2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
